Citation Nr: 0903279	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
neuropathy.  

2.  Entitlement to service connection for a skin condition of 
the feet and nails.  

3.  Entitlement to service connection for a bilateral 
shoulder disorder.  

4.  Entitlement to an increased initial rating for recurrent 
methicillin-resistant staph furunculosis, rated as 
noncompensable prior to December 6, 2005 and 10 percent 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2001 to April 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for a bilateral shoulder condition, bilateral foot 
and nail tinea pedis, and bilateral leg neuropathy, and a 
March 2006 rating decision issued by the RO in Nashville, 
Tennessee, which granted service connection for recurrent 
methicillin-resistant staph furunculosis with a 
noncompensable evaluation effective April 2, 2005.  The RO in 
Nashville, Tennessee, currently has jurisdiction of the 
claims.  

The Board notes that the March 2006 rating decision also 
readjudicated the issue of service connection for bilateral 
foot and nail tinea pedis as a claim for service connection 
for dyshidrotic eczema.  For the sake of clarification, the 
Board has restyled the issue as noted above.  

In an April 2007 rating decision, the rating assigned for 
service-connected recurrent methicillin-resistant staph 
furunculosis was increased to 10 percent, effective December 
6, 2005.  Despite the increased rating granted by the RO, the 
veteran's appeal remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The Board notes that in his January 2005 VA Form 21-4138, the 
veteran claimed service connection for bilateral leg 
neuropathies and indicated that he had numbness and tingling 
and shooting pain, to include in his hands and arms.  Review 
of the claims folder does not reveal that the RO has 
addressed the veteran's contentions regarding his hands and 
arms.  As such, this issue is REFERRED to the RO for 
appropriate action.  

The issues of entitlement to service connection for a 
bilateral shoulder disorder and entitlement to an increased 
initial rating for recurrent methicillin-resistant staph 
furunculosis, rated as noncompensable prior to December 6, 
2005 and 10 percent disabling thereafter, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran has bilateral leg neuropathy.  

2.  The veteran has a skin condition of the feet and nails 
that is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral leg 
neuropathy have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a skin condition 
of the feet and nails have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

The veteran seeks entitlement to service connection for 
bilateral leg neuropathy and a bilateral foot and nail 
disorder, specifically asserting that he has tinea pedis of 
his bilateral feet and nails.  See January 2005 VA Form 21-
4138.  The veteran contends that his foot condition began in 
service, when his feet were usually blistered, swollen, 
inflamed and itchy.  He asserts that he had a few occasions 
where his toenails fell off after days of intense training 
and contends that his foot problems have not yet resolved, 
such that he continues to have blisters, itching and 
swelling.  The veteran also asserts that he is entitled to 
service connection for bilateral leg neuropathy based on in-
service treatment.  The veteran reports that he has had pain 
shooting down to his legs since he injured his back in August 
2004, and further asserts that he was assessed by a back 
specialist at that time and that his leg pain was noted.  See 
March 2006 NOD; June 2006 VA Form 9.  

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, bilateral leg 
neuropathy and/or problems with his nails and feet.  The 
Board notes that a July 2001 medical record reveals that the 
veteran was seen for follow-up on his left leg, but the 
assessment made was resolving cellulitis, not neuropathy.  
Moreover, this complaint was not made in conjunction with the 
injury the veteran contends he suffered to his back during 
service.  

The veteran underwent a VA compensation and pension 
examination in February 2005, prior to his discharge from 
service.  He reported feeling pain going down his legs on 
both sides and pain sometimes going around his hips and 
thighs, which he believed was a result of an August 2004 back 
injury.  The veteran indicated that he was told this might be 
leg neuropathy, but denied being treated for or diagnosed 
with a neuropathy.  The veteran also denied a history of 
persistent radiation or anatomic delineation according to 
nerve distributions.  

The veteran also reported that he had lots of problems with 
blisters and inflammation of his feet and that his toenails 
kept falling out.  He indicated that he had managed the 
condition himself by using alcohol and Q-tips to keep the 
areas clean.  The veteran was not aware of any continuing 
problem with his feet.  

Examination of the veteran's bilateral legs revealed no 
muscle atrophy.  Sensory perception and deep tendon reflexes 
were within normal limits and straight leg raise test was 
negative on both sides.  There was no radiation pain on 
movement and the range of motion was within normal limits 
without restriction or pain.  The diagnosis was bilateral leg 
neuropathy by history, no current pathology identified on 
physical examination to render a diagnosis.  

The skin of the veteran's feet and nails was in good 
condition without any sign of active pathology.  Otherwise, 
both feet were normal in outline and symmetric in form and 
function without heat, redness, tenderness or lack of 
stability or endurance.  There were no calluses to indicate 
unusual pressure points.  The diagnosis was tinea pedis, 
condition resolved without complication.  

The post-service medical evidence of record consists of both 
VA and private treatment records.  Records from the VA 
Medical Center (VAMC) in Nashville reveal that the veteran 
was new to the clinic in August 2005.  There are no records 
from this facility related to treatment for the veteran's 
feet or legs.  

Records from Brentwood Dermatology reveal that the veteran 
was seen in January 2006, at which time it was reported that 
he had extensive tinea pedis that needed treatment.  The 
veteran was advised to return for an evaluation in two 
months, but no other notations were made in subsequent 
records.  

The veteran underwent a VA C&P skin diseases examination in 
February 2006, at which time he complained of athlete's foot.  
He reported that his first episode was in March 2002 and that 
it had always affected his left foot only.  The veteran 
indicated that it was worse in summer, when the weather is 
hot and humid, and better in the winter when the weather is 
cooler.  He reported that the only treatment had been 
moisturizing lotions.  Physical examination revealed that the 
veteran's left foot was notable for scattered hypo- and 
hyper-pigmentation only.  The veteran's description of 
recurrent episodes of deep vesicles that have a burning and 
itching sensation that results in desquamation was noted to 
be consistent with the residua.  The veteran was diagnosed 
with description and residual findings most consistent with 
dyshidrotic eczema; he does not describe pustules and 
therefore it is less likely that this is tinea pedis.  The 
examiner noted that it was impossible to arrive at a 100 
percent conclusion absent examination during an active flare 
up, but the veteran's story is more consistent with 
dyshidrotic eczema as opposed to tinea pedis.  

The evidence of record does not support the veteran's claim 
for service connection for bilateral leg neuropathy.  As an 
initial matter, and as noted above, the veteran's service 
treatment records are devoid of reference to any findings of 
bilateral leg neuropathy.  The absence of any such notations 
in the service treatment records was explained by the veteran 
at the time of his February 2005 pre-discharge VA 
examination, when he denied being treated for or diagnosed 
with bilateral leg neuropathy.  

Secondly, the application of 38 C.F.R. § 3.303 has an 
explicit condition that the veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  In 
addition to the lack of any findings of bilateral leg 
neuropathy in the veteran's service treatment records, there 
is also no post-service medical evidence of record showing 
that the veteran has been found to have this disorder.  In 
fact, there is no post-service medical evidence that the 
veteran has been seen with complaint involving his bilateral 
legs, nor do any of his records contain a diagnosis of 
bilateral leg neuropathy.  See VA treatment records; private 
treatment records.  The veteran's own assertion that he has 
neuropathy of the legs is not competent medical evidence 
because a layperson cannot provide opinions that require 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  

In the absence of competent medical evidence showing that the 
veteran has bilateral leg neuropathy, service connection is 
not warranted and the claim must be denied.  See 38 C.F.R. 
§ 3.303 (2008).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  

The evidence of record does support the veteran's claim for 
service connection for a bilateral foot and nail disorder.  
The Board acknowledges that the veteran's service treatment 
records are devoid of reference to complaint of, or treatment 
for, problems with his nails and feet.  The Board finds, 
however, that the lay evidence provided by the veteran 
regarding his bilateral foot and nail disorder is considered 
competent, as this is an observable condition.  See 38 C.F.R. 
§ 3.159(a)(2) (2008); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (lay evidence is acceptable to prove the 
occurrence of symptomatology when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons).  

In light of the veteran's contentions that his foot condition 
began in service and has not yet resolved, the post-service 
medical evidence that he has been assessed with several 
conditions involving his feet, see February 2005 VA 
examination report (tinea pedis, condition resolved without 
complication); January 2006 record from Brentwood Dermatology 
(extensive tinea pedis in need of treatment); February 2006 
VA C&P skin diseases examination report (description and 
residual findings most consistent with dyshidrotic eczema), 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that service connection is warranted for a 
skin condition of the feet and nails.  38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As service connection has been granted for a skin condition 
of the feet and nails, any defect in the notice or assistance 
given to the veteran was harmless.  As for the remaining 
claim, prior to the issuance of the April 2005 rating 
decision that is the subject of this appeal, the veteran was 
advised of the evidence needed to substantiate a claim for 
service connection and of his and VA's respective duties in 
obtaining evidence.  See January 2005 notice acknowledgement 
and response for the benefits delivery at discharge program.  
Accordingly, the duty to notify has been fulfilled.  The 
veteran was also provided with notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the veteran's service, VA and private treatment records 
have been obtained.  The veteran was also afforded a VA 
examination in connection with his claim prior to his 
discharge from service.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bilateral leg neuropathy is denied.  

Service connection for a skin condition of the feet and nails 
is granted.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008), are met.

The veteran seeks entitlement to service connection for a 
bilateral shoulder disorder, specifically asserting that he 
has bilateral shoulder pain, worse on physical use.  See 
January 2005 VA Form 21-4138.  He contends that he has had 
therapy to try and recondition his shoulders and that he has 
been prescribed anti-inflammatory and pain medication, but 
continues to hear popping.  See March 2006 NOD; June 2006 VA 
Form 9.  

The veteran underwent a VA compensation and pension 
examination in February 2005, prior to his discharge from 
service.  He reported that after heavy physical exercises, he 
found himself subject to pain and popping of the bilateral 
shoulders.  The veteran indicated that this became apparent 
in June 2003 and he was able to manage the condition by 
himself.  In pertinent part, he reported that he would pop 
his shoulders and the pain would go away.  The veteran did 
not recall any major traumatic event affecting his shoulders.  
Following physical examination of both shoulders, the 
examiner reported that x-rays were negative and that no 
pathology was identified on physical examination to render a 
diagnosis.  

The post-service medical evidence of record reveals that the 
veteran was seen at the Nashville VAMC in August 2005 with 
complaint of sore shoulder; however, no diagnosis was made in 
reference to this complaint.  See nursing note.  An August 
2005 x-ray report of the veteran's right shoulder shows the 
joint spaces were well-maintained, there was no evidence of 
fracture or other osseous abnormality, and the soft tissue 
was unremarkable.  The impression made was normal radiographs 
of the right shoulder.  See imaging report.  

Records from Star Physical Therapy reveal that in December 
2005, the veteran was seen with complaint of right shoulder 
pain with reaching a lifting and diagnosed with right rotator 
cuff (RC) tendonitis.  A December 2005 x-ray of the veteran's 
right shoulder was reported as negative.  In January 2006, 
the veteran was treated for increased soreness painful and 
range of motion of his shoulders.  At that time, however, 
range of motion was within normal limits and no diagnosis was 
rendered.  

The Board finds that based on the evidence as a whole, an 
additional VA medical examination is necessary for the 
purpose of obtaining an opinion as to whether any currently 
diagnosed bilateral shoulder disorder is related to service.  
See 38 C.F.R. § 3.159(c)(4) (2008).  This is particularly 
important given the veteran's complaints at the time of the 
February 2005 pre-discharge VA examination and the post-
service medical evidence of record showing a diagnosis of RC 
tendonitis in December 2005.  Any recent VA treatment records 
should also be obtained.

The veteran also contends that he is entitled to an increased 
rating for service-connected recurrent methicillin-resistant 
staph furunculosis because he still has chronic infections 
that occur frequently.  He asserts that he usually gets an 
active skin infection every month somewhere on his body and 
that no treatment has helped, despite the variety of 
antibiotics he has been prescribed.  The veteran contends 
this is a chronic condition that affects his ability to 
maintain an active and functional lifestyle.  See March 2006 
NOD; June 2006 VA Form 9.  

The veteran underwent a VA C&P scars examination in January 
2006 and a VA C&P skin diseases examination in February 2006, 
both of which pre-date the March 2006 rating decision that 
granted service connection for this disability.  In light of 
the foregoing, and given the fact that these examinations are 
now both approximately three years old, fundamental fairness 
to the veteran warrants the conduction of a more 
contemporaneous VA examination for the purpose of 
ascertaining the current severity of his service-connected 
disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (when a veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, the VA's duty to assist includes providing a new 
examination).  The RO should also make efforts to obtain the 
pictures that the January 2006 VA examiner reported taking of 
the veteran's scars and active and inactive lesions.  

In his June 2006 VA Form 9, the veteran reported that he 
frequently visits the doctor.  He reiterated this in an April 
2007 statement in support of claim, at which time he also 
submitted the private treatment records from Brentwood 
Dermatology dated between December 2005 and March 2007.  As 
the veteran indicated in April 2007 that he has continued to 
receive treatment, the RO should make efforts to obtain more 
contemporaneous treatment records from Brentwood Dermatology.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records related to his skin and shoulders 
from the Nashville VA Medical Center, 
dated since March 2007.  

2.  Obtain the pictures the January 2006 
VA examiner reported taking of the 
veteran's scars and active and inactive 
lesions.  

3.  Make arrangements to obtain the 
veteran's complete records from Brentwood 
Dermatology dated since March 2007.

4.  Thereafter, schedule the veteran for 
a VA examination to determine the current 
severity of his service-connected 
recurrent methicillin-resistant staph 
furunculosis.

The claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect that the 
claims folder was reviewed.

The examiner must provide findings as to 
(1) the percentage of the entire body 
affected by the service-connected 
recurrent methicillin-resistant staph 
furunculosis, and (2) the percentage of 
the exposed area affected by the service-
connected recurrent methicillin-resistant 
staph furunculosis.  A detailed report of 
any systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs, needed during 
the past 12 month period should also be 
obtained.  

The examiner should describe any residual 
scar(s) in detail, noting whether it is 
deep, superficial, unstable, or painful 
on objective demonstration.  (A deep scar 
is one associated with underlying soft 
tissue damage; a superficial scar is one 
not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar).

The size (width and length) of the 
scar(s) should be measured, and any 
disfiguring characteristics of the 
scar(s) should be specifically noted.  
The examiner should also state whether 
any scar(s) results in any limitation of 
function.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
is unable to provide any of the requested 
information without resorting to 
speculation, it should be so stated.

5.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should identify all 
disorders of the right and left 
shoulders, including any rotator cuff 
tendonitis.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current right or 
left shoulder disorder had its onset 
during active service or is related to 
any in-service disease or injury.

A rationale for any opinion expressed 
should be provided.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


